


110 HR 1611 IH: 8(a) Modernization

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1611
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the 8(a)
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 8(a) Modernization
			 Act.
		2.FindingsCongress finds that—
			(1)when the 8(a) program was implemented in
			 1968, the thresholds for noncompetitive contracts were $3,000,000 and
			 $5,000,000 (for manufacturing), and today those thresholds have risen to only
			 $3,500,000 and $5,500,000, respectively, a rate of growth far overtaken by
			 inflation; and
			(2)when the 8(a) program was implemented in
			 1968, the net worth limit was $250,000, and today that limit is exactly the
			 same.
			3.Improvements to
			 8(a) programSection 8(a) of the Small Business Act (15
			 U.S.C. 637(a)) is amended—
			(1)in paragraph
			 (1)(D)(i)(II)—
				(A)by striking
			 $5,000,000 and inserting $12,000,000; and
				(B)by striking
			 $3,000,000 and inserting $10,000,000; and
				(2)in paragraph (6)
			 by adding at the end the following:
				
					(F)the Administrator shall establish, for each
				industry classification, a maximum level of net worth for an economically
				disadvantaged individual. In establishing such maximum levels, the
				Administrator shall take into consideration the capital needs of each industry.
				The Administrator shall not establish a maximum net worth that prohibits
				program entry of less than
				$750,000.
					.
			
